Exhibit 10.1

 

AMENDMENT TO

SUPPLY AGREEMENT

 

This Amendment to Supply Agreement (the "Amendment") is made and entered into as
of August 10, 2015 (the "Amendment Effective Date") by and among Cuattro, LLC, a
Colorado limited liability company ("LLC"), and Heska Imaging US, LLC, a
Delaware limited liability company formerly known as Cuattro Veterinary U.S.A.,
LLC ("Vet USA"). This Amendment amends that certain Supply Agreement (the
"Agreement") by and between the Parties, dated February 22, 2013. Capitalized
terms used but not defined in this Amendment have the meaning ascribed to them
in the Agreement.

NOW, THEREFORE, in consideration of the covenants and conditions set forth in
this Amendment, the Parties to this Amendment agree as follows:

1.                  Notwithstanding Sections 9.1 and 11.4 of the Agreement, in
the event that Vet USA places a purchase order with LLC with a Lead Time of less
than (60) days, Vet USA will make full payment prior to shipment of such
Products by wire transfer of immediately available funds issued by a first
class, international bank, satisfactory to LLC at the bank set forth in Section
11.4 of the Agreement.

2.                  Except as set forth above, all other terms and conditions of
the Agreement will remain in full force and effect. On and after the Amendment
Effective Date, any reference to the Agreement shall mean the Agreement as
amended by this Amendment. In the event of a conflict between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment will
govern.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their duly authorized officers or agents as set forth below.

 

CUATTRO, LLC   HESKA IMAGING US, LLC By: /s/ Kevin Wilson   By: /s/ Jason
Napolitano           Its: Member   Its: Chief Financial Officer           Date:
August 10, 2015   Date: August 10, 2015

 

 

 

 